In consolidated proceedings, one to enforce the support provisions of a Mexican divorce decree which incorporated a separation agreement, and one to reduce said support provisions, the parties cross-appeal, as limited by their briefs, from so much of an order of the Family Court, Queens County, dated September 15, 1969 and made after a hearing, as reduced the amount of the support provisions (for the former wife and the parties’ three infant children) from the total of $8,000 per year ($666.66 per month) to $550 per month as of May 15, 1969. Order modified, on the law and the facts, by adding thereto a provision that the obligation of respondent-appellant, Philip Meyrowitz, to pay $666.66 per month for the *966support and maintenance of appellant-respondent, Natalie Meyrowitz, and the parties’ three children, is reinstated, as of the date of the order to he made hereon. As so modified, order affirmed insofar as appealed from, with costs payable to appellant-respondent. In our opinion respondent-appellant did not demonstrate such a change in circumstances as would entitle him to a downward modification of the amount previously fixed for maintenance and support payments. The record establishes that his net income is substantially higher than that found by the Trial Judge. Further, there was no showing that his position has changed adversely for reasons beyond his control (see Presberg v. Presberg, 285 App. Div. 1134). Munder, Acting P. J., Martuscello, Kleinfeld, Brennan and Benjamin, JJ., concur.